Citation Nr: 0400376	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  02-17 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service during World War II.  He 
died in October 1966.  The appellant in this case is the 
veteran's widow.   
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The appellant 
initially requested a hearing at the RO, but subsequently 
withdrew that request in a January 2003 letter. 


FINDINGS OF FACT

1.  In December 1973, the RO denied a claim by the appellant 
for VA benefits based on the cause of the veteran's death; a 
notice of disagreement was not received to initiate an appeal 
from that determination.  The veteran died in October 1966.

2.  In June 2000, the RO received another claim from the 
appellant based on the cause of the veteran's death. 

3.  Certain evidence received since the December 1973 
determination is so significant that it must be considered in 
order to fairly decide the merits of the appellant's claim.


CONCLUSIONS OF LAW

1.  The December 1973 determination which denied entitlement 
to service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. § 7105(c) (West 2002). 

2.  Evidence received since the December 1973 determination 
is new and material, and the appellant's claim of entitlement 
to service connection for the cause of the veteran's death 
has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000
 
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R. §§  3.102, 3.156(a) (2003).  The intended 
effect of the regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to a 
higher rating.  Specifically, a June 2001 RO letter and the 
August 2002 statement of the case informed the appellant of 
the information and evidence necessary to warrant entitlement 
to the benefit sought and advised her of the types of 
evidence VA would assist her in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board also finds that the assistance provisions of VCAA 
have been met.  The claims file includes service medical 
records and the RO requested records from both facilities 
that the appellant had indicated in her VA Form 21-4142 would 
have medical information.  However, both Evangelista's 
Medical Clinic and Cotabato Regional and Medical Center 
stated that there were no records for the veteran since his 
death occurred more than thirty years ago.  No additional 
evidence has been identified by the appellant as pertinent to 
her claim.  Under these circumstances, the Board finds that 
no additional action is necessary to assist the appellant. 

Criteria and Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  

For a service-connected disability to be considered the 
principal or primary cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause, 
or be etiologically related thereto.  38 C.F.R. § 3.312(b).  
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1). 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cirrhosis of the liver and malignant tumors, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

The veteran died in October 1966.  The cause of death listed 
on his death certificate is new growth of liver.  At the time 
of the veteran's death, service connection had not been 
established for any disability, nor was there a claim 
pending.  

At this point the Board notes that a claim by the appellant 
for VA benefits based on the cause of the veteran's death was 
denied by the RO in December 1973.  She was informed of the 
denial by letter that same month.  However, a notice of 
disagreement was not received to initiate an appeal from that 
determination.  The December 1973 denial therefore became 
final.  U.S.C.A. § 7105(c).  However, applicable law provides 
that a claim which is the subject of a prior final decision 
may nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.

For claims filed prior to August 29, 2001, (as in the present 
case) new and material evidence is defined by regulation as 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by itself 
or in connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In the present case, it does not appear that the RO reviewed 
the appellant's claim as a request to reopen under the new 
and material analysis.  Instead, the RO proceeded to treat 
the claim as a new claim and denied under a de novo merits 
analysis.  However, the Board is not bound by either the RO 
failure to apply the new and material evidence analysis or 
any implicit finding it may have made that new and material 
evidence had been received to reopen the claim.  The Board 
must consider whether new and material evidence has been 
received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Moreover, there is no prejudice to the appellant by 
the Board undertaking a new and material analysis in this 
case since the RO, by undertaking a merits analysis, has in 
fact afforded the appellant a higher level of review.

Looking to the record, it appears that the RO denied the 
appellant's claim in 1973 based on a lack of any evidence of 
record suggesting that the veteran's death was due to his 
active service.  It appears that service medical records were 
included in the claims file at the time of the 1973 denial as 
well as the veteran's death certificate listing the cause of 
his death as a "new growth of liver."  The veterans' 
service medical records showed no liver complaints or medical 
findings. 

Evidence received of record since the December 1973 denial 
include statements from the appellant setting forth her 
contentions and identifying certain post-service medical care 
providers who reportedly treated the veteran.  

Medical records identified by the appellant as pertinent to 
her claim were requested from Cotobato Regional and Medical 
Center and Evangelista Medical Clinic.  Dr. Evangelista 
responded in a July 2001 letter stating that the veteran's 
treatment records are no longer available.  A July 2001 
letter from Cotabato Regional and Medical Center also 
certified that the records from the veteran's hospitalization 
were no longer available.  In a July 2000 medical 
certification Dr. Evangelista stated that he examined the 
veteran in October 1966 and later certified that the cause of 
death was new growth of liver.  A February 2001 medical 
certification from Cotabato Regional and Medical Center 
showed that a diagnosis of schistosomiasis was given in 
September 1966.  The record contains no other medical records 
after service and no autopsy is available.        

With the above procedural background in mind, the Board notes 
here that the President recently signed certain legislation 
which amended certain presumptive provisions for prisoners of 
war.  Veterans Benefits Act of 2003, P.L. 108- __ , Section 
201 (H.R. 2297, December 16, 2003).  One of the appellant's 
contentions is that the veteran's death was causally related 
to his prisoner of war experiences.  This new legislation 
codifies cirrhosis of the liver as a presumptive disability 
for former prisoners of war who were interned for at least 30 
days.  

Although paradoxical to a large extent, in view of the above 
legislative change it would appear that the letter from the 
physician who signed the veteran's death certificate must be 
assigned a certain added significance because of its lack of 
clarity regarding what was meant by a new growth of the 
liver.  The Board recognizes that a veteran's benefit award 
made pursuant to a new law or regulation will not be 
considered an award made pursuant to a reopened claim, even 
where there is a prior final denial.  Williams v. Principi, 
15 Vet.App. 189 (2001).  However, in the present case it is 
unclear at this point if an award may be made based on the 
new legislative change.  Medical clarification is necessary 
before a determination can be made as to whether this case is 
impacted by the new legislative change.  Under the particular 
circumstances of this case, the Board therefore believes the 
most appropriate course of action is to find that the case 
has been reopened so that additional action can be undertaken 
to clarify the medical evidence to allow for a fully informed 
determination on the appellant's claim. 




ORDER

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death has been reopened.  To 
this extent, the appeal is granted.  


REMAND

In view of the new legislation regarding prisoner of war 
presumptions, the Board finds that clarification is necessary 
as to the exact nature of the liver disability which has been 
reported to have been the cause of the veteran's death. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact Dr. Rustico 
Evangelista and request clarification 
regarding the July 6, 2001, letter he 
wrote to the RO regarding the medical 
cause of the veteran's death.  Dr. 
Evangelista should be requested to more 
specifically report what medical disease 
or disorder he meant by a new growth of 
liver.  

2.  The appellant should also be 
requested to submit or identify any 
medical evidence pertinent to the 
veteran's death.  

3.  After completion of the above, the RO 
should review the evidence of record in 
light of all applicable laws and 
regulations, including (if applicable) 
the presumptions for prisoners of war.  
If the benefit remains denied, the 
appellant should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



